NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHRISTIAN RODRIGUEZ, individually                No. 13-55467
and a class representatives; ALBERTO
CAZAREZ, individually and a class                D.C. No. 2:11-cv-01135-DMG-
representatives,                                 JEM

              Plaintiffs - Appellees,
                                                 ORDER*
  v.

CITY OF LOS ANGELES; CARMEN
ANTHONY TRUTANICH; CHARLES
BECK; ALLAN NADIR; ANGEL
GOMEZ,

              Defendants - Appellants.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                     Argued and Submitted November 4, 2013
                              Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Based on the parties’ submissions and supplemental briefing, we conclude

that this appeal is now moot. See, e.g., Univ. of Texas v. Camenisch, 451 U.S. 390,

398 (1981) (holding that “the question whether a preliminary injunction should

have been issued . . . is moot . . . [where] the terms of the injunction . . . have been

fully and irrevocably carried out.”). The case is remanded to the district court for

any further proceedings.